Civil action to recover damages for death of plaintiff's intestate, alleged to have been caused by the wrongful act, neglect, or default of the defendant.
On the night of 9 November, 1934, plaintiff's intestate drove his automobile off Highway No. 11, across a drain ditch, struck a pole which supported defendant's electric transmission wire, and came to a stop when his car ran into a tree. The wire sagged down and caught on the car. Plaintiff's intestate and his companions left the automobile in safety and returned to the highway. Later plaintiff's intestate started back to his car when he came in contact with the transmission wire and was killed. It is in evidence that the parties had all been drinking.
From judgment of nonsuit, entered at the close of plaintiff's evidence, he appeals, assigning errors.
The judgment of nonsuit is correct, whether viewed from want of evidence to establish actionable negligence on the part of the defendant, or from the standpoint of contributory negligence on the part of plaintiff's intestate.
Affirmed.